DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant(s) Response to Official Action 
The response filed on 06/29/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 112(a)
Summary of Remarke:
Regarding claim 11, 13-21 and 23-30, Applicant notes that support for the amendments to the claims can be found in the specification as originally filed, for example at figures 28 and 36 and paragraphs 393- 399 and 459-482. Accordingly, the rejections of claims 11, 13-21 and 23-30 under 35 U.S.C. §112(a) should be reconsidered and withdrawn.
Examiner’s Response: 
	Fig. 28 and 36 of the original disclosure are sectional views of a portion of the light receiving element not plan views as recited in the claims. Fig 28 does not contain any numeral referring to a “reflection member” or a “wiring layer”. Nowhere in ¶393-399 is mentioned a “charge detection unit” let alone “wherein the reflection member overlaps at least one of the first charge detection unit or the second charge detection unit in the plan view”. 
Accordingly, Examiner maintains the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-21 and 23-30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where independent claims 11 and 21 are supported, nor does there appear to be a written description of the claim limitation ‘wherein the reflection member overlaps at least one of the first charge detection unit or the second charge detection unit in the plan view’ in the application as filed.

Claims 11, 13-21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 11 and 21 recite the limitation:
a first wiring... disposed in the first wiring layer; 
a second wiring... disposed in the first wiring layer; 
a reflection member disposed in the first wiring layer,
wherein the first wiring layer, including the first wiring, the second wiring, and the reflection member, is in a layer closest to the semiconductor layer.
The limitation portions “a first wiring”, “a second wiring” and “a reflection member” disposed in the “first wiring layer” seems to suggest that the “first wiring”, “second wiring” and “reflection member” are all included in/part of the “first wiring layer”. The amended portion now states “the first wiring layer, including the first wiring, the second wiring, and the reflection member”. It is not clear whether this whether the “...disposed in first wiring layer” is equivalent to/different from “the first wiring layer including...”.
It is also not clear whether the “reflection member” or the “first wiring layer” “is in a layer closest to the semiconductor layer”.
a)	If the “reflection member” is “in a layer closest to the semiconductor layer”, it is unclear whether the “reflection member” belongs to said “layer closest to the semiconductor layer” or the “first wiring layer”; and/or whether the “layer closest to the semiconductor layer” and the “first wiring layer” are different/the same.
b)	If the “first wiring layer” is “in a layer closest to the semiconductor layer”, the Examiner could not find support for an additional “layer closest to the semiconductor layer” in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488